 



Exhibit 10.31

Description of Performance Based Compensation Plan Bonus Criteria for Fiscal
Year 2005

The following executive officers of ESS Technology, Inc. (the “Company”) are
participants in the Company’s Performance Based Compensation Plan (the “Plan”)
for fiscal year 2005: Fred S.L. Chan, Chairman; Robert L. Blair, President and
Chief Executive Officer; and James B. Boyd, Chief Financial Officer and Senior
Vice President. On March 31, 2005, the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) approved performance
criteria applicable to the payment of bonuses for fiscal year 2005 under the
Plan.

The fiscal year 2005 performance criteria approved by the Compensation Committee
focus primarily on strategic corporate objectives that are designed to elicit
performance critical to the short-term and long-term success of the Company. In
particular, the approved performance criteria include goals related to the
design and implementation of market and product strategies (including DVD,
cameraphone and analog products), plans and roadmaps, internal processes, and
corporate compliance and operational objectives. Each executive’s primary areas
of responsibility vary within the performance criteria and not every executive
is allocated responsibility for each criteria. Accordingly, the Compensation
Committee has determined the applicability of each criteria and the weighing of
the respective criteria for each executive.

Achievement of all of the performance objectives could result in maximum bonuses
under the Plan of 200% of their annual base salary for each of Messrs. Chan and
Blair, and 100% of his annual base salary for Mr. Boyd. The earned bonus for
each executive shall be subject to downward (but not upward) discretionary
adjustments, if any, as determined by the Compensation Committee. The
Compensation Committee will determine whether the performance objectives were
reached after the end of the Company’s fiscal year 2005, and any bonus payments
will be made pursuant to the Plan no later than March 15, 2006.

 